Citation Nr: 0020195	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A March 1997 rating decision denied the veteran's claim 
for service connection for peripheral neuropathy; the veteran 
did not appeal the rating decision.

3.  The evidence received since the March 1997 rating 
decision includes evidence, which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for peripheral neuropathy.

4.  The evidence does not provide a nexus between the 
veteran's service or his inservice herbicide exposure and his 
current peripheral neuropathy.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for peripheral neuropathy has been 
submitted, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied entitlement to service connection 
for peripheral neuropathy in a March 1997 rating action.  
Although the veteran was notified of the decision in April 
1997, and subsequently submitted additional evidence, he did 
not appeal the decision.  Therefore, the RO's decision of 
March 1997 is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  The claim may not be 
reopened and allowed unless new and material evidence is 
presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.104(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change); Elkins v. 
West, 12 Vet App 209 (1999) (stating that, after Hodge, new 
and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Elkins.  According to VA regulation, "new 
and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled.  Id. 

The evidence which was of record at the time of the RO 
decision in 1997 included the veteran's service medical 
records, which show no complaints, treatment or diagnoses 
associated with any peripheral neuropathy.  Also of record 
were May 1971 and May 1976 VA examination reports, evaluating 
the veteran's service-connected residuals of a left-hand 
laceration.  The May 1971 neurological examination was 
unremarkable except for his post-traumatic left-hand 
neuropathy.  The May 1976 examination evaluated only the 
veteran's left hand.  

Private treatment records, dating from November 1989 to 
February 1995, were also of record at the time of the 1997 
rating decision.  The majority of these treatment records 
were for unrelated disabilities.  However, Detroit 
Osteopathic Hospital April 1994 treatment records show that 
the veteran underwent neurological work-up after an episode 
of unresponsiveness at his home.  He gave a five-year history 
of similar episodes.  There was evidence of a mild left 
facial drop at the time.  He was assessed with acute 
unresponsive/syncopal episode with changes in mental status.  
Cerebrovascular accident, reversible ischemic neurologic 
defect, transient ischemic attack were all to be ruled out, 
as well as a neurological etiology.  An electroencephalogram 
(EEG) was mildly abnormal.  Petit mal seizures were 
suspected.  

A February 1995 neurological evaluation by Dr. B.L. notes 
that the veteran had a significant history of Agent Orange 
exposure with multiple complaints and the presence of an 
altered consciousness of unclear etiology.  The physician was 
not convinced that the alterations of consciousness were 
truly epileptic but was unclear about the long-term effects 
of Agent Orange exposure.  

VA examination reports and treatment records, dating from 
March 1995 to October 1996 were also of record.  A March 1995 
VA examination for housebound status or need for regular aid 
and attendance shows that the veteran was diagnosed with 
complex partial seizure.  

Daily staff journals, dated in March and April 1969 (prior to 
the veteran's service), show that helicopter spraying of 
herbicides was conducted at the Long Binh Post, in the 
Republic of Vietnam. 

The additional evidence received since the March 1997 rating 
decision includes private and VA treatment records, dating 
from April 1997 to June 1998.  An April 1997 University 
Hospitals of Cleveland record indicates that testing showed 
all the veteran's autonomic functions were reduced to a 
significant degree.  The reduced post-ganglionic function 
suggested a peripheral small fiber neuropathy, with 
differential diagnosis including diabetes, amyloidosis and 
immune mediated processes.  VA treatment records, dating from 
June 1997 to July 1998 were also added to the record, showing 
evidence of autonomic insufficiency and peripheral 
neuropathy, of unknown etiology.  A May 1998 VA physician's 
memorandum indicates that the veteran was found to have an 
autonomic neuropathy (a particular form of peripheral 
neuropathy) of unknown etiology.  June 1998 treatment records 
again note autonomic dysfunction.

A VA physician's memorandum, received in March 1999, shows 
that the veteran was diagnosed with an autonomic neuropathy 
and that there was no evidence to suggest it was a hereditary 
condition.

Finally, in a March 1999 neurological evaluation of the 
veteran, Dr. R.S. notes the veteran's significant history of 
heart disease, myocardial infarction and history of 
gastroesophageal reflux disease.  The physician noted that 
the veteran had no toxin exposures except for Agent Orange 
exposure during his service in Vietnam.  He opined that the 
veteran's clinical feature was consistent with episodic 
syncope "in the setting of a more generalized dysautonomia" 
and noted that prior testing had disclosed features 
consistent with a peripheral etiology.  There was no opinion 
as to the etiology of the veteran's peripheral neuropathy.

Upon review of the aforementioned evidence, the Board 
concludes that evidence submitted since the March 1997 rating 
decision is new and material within the meaning of VA 
regulations.  38 C.F.R. § 3.156(a).  This evidence, 
particularly VA and private treatment records showing 
diagnoses of peripheral neuropathy, which had not previously 
been submitted to the RO, bears directly and substantially 
upon the specific matter under consideration.  This evidence 
indicates a current diagnosis of peripheral neuropathy.  This 
newly submitted evidence is neither cumulative nor redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

Having found that new and material evidence has been 
submitted to reopen the claim, the Board must now evaluate 
the claim based on all the evidence of record.  The Board 
notes that the veteran has had an opportunity to submit 
evidence and argument on this issue such that no prejudice 
will result from the Board's present consideration of his 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

If a veteran served in the Republic of Vietnam during the 
Vietnam era, service connection may be granted on a 
presumptive basis for acute and subacute peripheral 
neuropathy, if manifest to a degree of 10 percent within one 
year of inservice exposure.  38 C.F.R. §§ 3.307(a), 3.309(e).

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court has found that while a disorder need not 
have been present or diagnosed in service, there must be a 
nexus between a current disorder and military service, even 
if first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Service connection may also be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The first element of a well-grounded claim is evidence of a 
present disability.  The veteran has submitted evidence that 
he currently has a diagnosis of peripheral neuropathy.  
However, the Board finds that the evidence of record is not 
sufficient to well-ground the claim.  Although the evidence 
shows a current diagnosis of peripheral neuropathy, the 
veteran has failed to provide competent medical evidence that 
he had peripheral neuropathy within one year of any inservice 
exposure, or of a nexus between any current peripheral 
neuropathy and his service or any incident therein; an 
essential element to his claim.  In this regard, although 
several treatment records and evaluations record the 
veteran's history of inservice exposure to herbicides, 
evidence which is simply information recorded by a medical 
examiner unenhanced by any additional medical comment by that 
examiner does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for peripheral neuropathy.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for peripheral 
neuropathy is reopened.

Service connection for peripheral neuropathy is denied.



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 

